Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 7/5/2022 further limit the claims to, “A method for producing a double-stranded polynucleotide,”  “providing a group of single-stranded oligonucleotides for self- assembly into the double-stranded polynucleotide, the group comprising a plurality of overlapping complementary oligonucleotides,” “Tm of greater than or equal to  2°C.” and ”double-stranded polynucleotide by self-assembly of the group of single-stranded oligonucleotides.”   Further the response provides new claim 26.  These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.”  
The newly amended claims require “A method for producing a double-stranded polynucleotide,”  “providing a group of single-stranded oligonucleotides for self- assembly into the double-stranded polynucleotide, the group comprising a plurality of overlapping complementary oligonucleotides,” “Tm of greater than or equal to  2°C.” and ”double-stranded polynucleotide by self-assembly of the group of single-stranded oligonucleotides.”   Further the response provides new claim 26..  This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the 101 rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.  
The response continues by asserting, “the present invention relates to intelligently selecting the overlapping regions of opposing oligonucleotides (e.g. from the sense and anti-sense strands), which are suitable for self-assembly, to achieve a spread of melting temperatures. The resulting group of oligonucleotides will thereby undergo sequential self-assembly into a polynucleotide structure in a temperature-controlled environment, thus minimizing assembly errors.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, “wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group.” Thus claim limits overlapping oligonucleotides, not every oligonucleotide. Further SEQ ID NO 40 and 41 of LI meet this limitation.
The response further asserts to be anticipatory that all melting temperatures are different  and there must be a two degree difference.  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group, and wherein each overlap is selected to provide a difference between its Tm and the closest higher and lower Tm of greater than or equal to 0.5°C.”  Thus the argument is not consistent with the limitations of the claims.  Further the claims do not require a two degree difference in view of the non-entry of the amendment.
Thus the rejection is maintained.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634